DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17, 19-20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable in view of the remarks, amendment and terminal disclaimer filed on 4/11/2022.
Prior art Liu et al. (US Publication 2014/0050487 A1) teaches, the visible light communication (VLC) mode in the coverage of the base station may use an LTE protocol, a baseband processing unit of the base station may equate each LED light group and the VLC/IR receiver 2 corresponding to the LED light group with one base station sector having an independent air interface, and perform processing and resource management on the downlink signals sent by the LED light groups and the uplink signals (namely, baseband signals) received by the VLC/IR receivers 2, as shown in FIG. 3. The baseband signal processing and resource management may be specifically: for a user terminal suffering interference less than or equal to a threshold, controlling a current equivalent base station sector to send a downlink signal to the user terminal and perform uplink signal detection; for a user terminal suffering interference greater than the threshold, controlling the current equivalent base station sector and an interfering equivalent base station sector together to send downlink signals to the user terminal and perform uplink signal detection. In the baseband processing of the base station, an existing design may be reused as much as possible, for example, existing sector handover or cooperative transmission of sector edges is reused, thereby simplifying resource management and signal processing operations executed by the base station and saving base station resources (see paragraph 52).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466